Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 11, 2002, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was not totally unemployed during the period he was receiving unemployment insurance benefits. The record establishes that, prior to applying for unemployment insurance benefits, claimant spent approximately one month making improvements to retail space to be used for his wife’s restaurant business. Although at the hearing claimant denied assisting his wife while receiving unemployment insurance benefits, he signed a statement indicating that he worked 60 to 80 hours a week for his wife’s business. Furthermore, claimant was not placed on the restaurant pay roll until his unemployment insurance benefits ran out. In view of the foregoing, we find no reason to disturb the Board’s assessment of claimant’s credibility and the inferences to be drawn from the evidence (see Matter of Sherman [Commissioner of Labor], 267 AD2d 568; Matter of Drevins [Commissioner of Labor], 254 AD2d 677). Finally, claimant’s failure to read the informational booklet provided to him or report such employment activities supports the finding that he made willful false statements to obtain benefits (see Matter of Sherman [Commissioner of Labor], supra at 569).
Cardona, P.J., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.